


 

 

 

 

 

 

Exhibit 10.1
 

 

 

 

Notice of Grant of Restricted Stock
And Restricted Stock Agreement –
Director

 

MTS SYSTEMS CORPORATION

 

ID: 41-0908057

 

14000 Technology Drive

 

Eden Prairie, MN 55344

 

 

 

 

 

 

 

 

«First» «MI» «Last»

 

Plan:

2011

«Address»

 

ID:

«ID»

«M_2nd_Line»

 

 

 

«City» «Rg» «Postal_code»

 

 

 

 

 

 

 

Effective «Grant_Date», you (the “Participant”) have been granted «Shares»
shares of MTS SYSTEMS CORPORATION (the “Company”) common stock pursuant to the
Company’s 2011 Stock Incentive Plan (the “Plan”), subject to restrictions on
your right to transfer the Shares.

The total value of the Shares on the date of grant is $__________

The dates for lapse of the restrictions shown below are for illustration
purposes only, based on the anticipated dates for future Shareholder
Meetings. Restriction on Shares under this Grant will lapse with respect to the
number of Shares on the actual date of the Annual Shareholders Meeting each
year, without regard to the dates listed below, and are subject to earlier lapse
as described in the Plan:

 

 

Shares

Date Restriction Lapse

«SharesY1»

«DateY1»

«SharesY2»

«DateY2»

«SharesY2»

«DateY3»

By accepting this grant via your signature below, you and the Company agree that
the Restricted Stock evidenced by this Restricted Stock Agreement is subject to
the following:

 

 

 

 

 

A.

This Agreement and the Shares are governed by all the terms, provisions and
conditions set forth in the Company’s 2011 Stock Incentive Plan and by Uniform
Terms and Conditions Applicable to Director Restricted Stock Grants adopted by
the Compensation Committee (the “Committee”) of the Board of Directors of the
Company, which are incorporated herein.

 

 

B.

If you serve as a director of the Company for ten or more years and thereafter
retire as a director, all restrictions on transfer shall lapse immediately on
the date you cease to be a director (other than your removal for Cause as
defined in the Plan).

 

 

C.

The Company may amend or terminate the Plan and this Agreement at any time,
provided that no such action shall impair any rights that have accrued under
this Agreement at the time of amendment or termination without your consent.

 


 

 

 

(SIGNATURE) [a140250001_v1.jpg]

 

«Grant_Date»

MTS SYSTEMS CORPORATION

 

Date

 

 

 

 

 

 

EMPLOYEE

 

Date


--------------------------------------------------------------------------------